t c memo united_states tax_court maria shenorah mccree petitioner v commissioner of internal revenue respondent docket no 10129-14l filed date maria shenorah mccree pro_se moenika n coleman linda l wong michael s navarro and cindy l wofford for respondent memorandum findings_of_fact and opinion vasquez judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1unless otherwise indicated all section references are to the internal continued revenue service irs or respondent to proceed by levy with collection of her unpaid federal_income_tax liability for after a trial on the merits the issues for decision are whether the distribution that petitioner received from her retirement account is includable in her gross_income for petitioner is liable for the additional tax for the retirement distribution imposed by sec_72 and respondent abused his discretion by sustaining the proposed levy to collect petitioner’s unpaid income_tax_liability for findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the attached exhibits by this reference petitioner resided in texas when she timely filed her petition i petitioner’s retirement distribution in petitioner terminated her employment with the department of family and protective services to become a full-time_student at the university of phoenix in november of that same year petitioner requested a withdrawal from a retirement account she had with the employees retirement_system of texa sec_1 continued revenue code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure ers petitioner’s ers retirement_plan was a qualified defined_benefit_plan under sec_401 petitioner received a distribution of dollar_figure from her ers account after federal_income_tax of dollar_figure was withheld from her ers distribution petitioner received a check for dollar_figure which she deposited in her savings account at bank of america petitioner wa sec_42 years old when she received this distribution petitioner used the proceeds from her ers distribution to cover some of her tuition and living_expenses ii petitioner’s form_1040 and letter 4464c petitioner timely filed her form_1040 u s individual_income_tax_return she reported her ers distribution of dollar_figure as a rollover reporting zero taxable_amount but she failed to deposit the distribution in a qualified account petitioner claimed a refund of dollar_figure on date the irs integrity verification operation ivo issued a letter 4464c questionable refund 3rd party notification to petitioner the ivo’s letter 4464c informed petitioner that her refund was being held pending the ivo’s review on date petitioner received the dollar_figure refund she had claimed on her tax_return 2the ivo verifies withholdings to protect taxpayers against claims for fraudulent inflated refunds see internal_revenue_manual pt date questionable refund program on date respondent issued to petitioner a statutory_notice_of_deficiency determining a deficiency in her federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure respondent determined that petitioner’s dollar_figure distribution was unreported taxable_income respondent also determined that petitioner was liable for a additional tax of dollar_figure pursuant to sec_72 petitioner did not receive the notice_of_deficiency and therefore did not timely petition the court in response to the notice_of_deficiency iii offer-in-compromise cdp hearing and remand respondent assessed the deficiency and accuracy-related_penalty and sent petitioner a notice of balance due in response petitioner submitted to respondent a form 656-l offer_in_compromise doubt as to liability dated date for her tax_liability petitioner challenged the correctness of the tax_liability by attaching qualifying tuition payment documentation to form 656-l 3petitioner filed a petition days after the notice_of_deficiency was mailed to her even though petitioner checked the box to dispute a notice_of_deficiency she attached to the petition letters disputing other irs notices and letters that petition was dismissed for lack of jurisdiction because the court has no authority to extend the period provided by law for filing a petition whatever the equities of a particular case may be and regardless of the cause for its not being filed within the required period 58_tc_256 see also sec_6213 73_tc_896 petitioner’s offer-in-compromise oic was sent to the irs appeals_office appeals for consideration by an appeals officer while appeals officer ao christopher roy was considering petitioner’s oic respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date for levy notice upon receipt of the levy notice petitioner timely submitted form request for a collection_due_process or equivalent_hearing and checked the box for proposed levy or actual levy on form petitioner did not select a collection alternative but stated that t he intent to levy my property should be withdrawn at the time the tax was due i was a full time student petitioner’s cdp hearing was assigned to appeals settlement officer so diana muniz on date so muniz issued to petitioner a letter scheduling a telephone cdp hearing for date in the letter so muniz erroneously informed petitioner that she would be unable to dispute the underlying liability at the cdp hearing because she had had a prior opportunity and that ao roy was considering her oic in a separate appeals setting on date so muniz called petitioner for the cdp hearing so muniz informed petitioner that on the basis of the documents she provided to support her oic ao roy partially abated her income_tax_liability by dollar_figure and abated the accuracy-related_penalty in full so muniz again erroneously informed petitioner that she would be unable to contest the tax_liability petitioner then stated that she did not owe the tax and wanted to review ao roy’s determination on her oic before discussing her case further so muniz sent petitioner a letter dated date with ao roy’s oic determination attached the letter scheduled a followup telephone call for date during that call petitioner again challenged the correctness of the tax_liability and stated that she did not owe the tax and wanted her day in court so muniz then stopped the cdp hearing and closed petitioner’s case and on date issued a notice_of_determination concerning collection action s under section s and or notice_of_determination sustaining the proposed collection action for petitioner’s remaining federal_income_tax liability iv proceedings before the court petitioner filed a petition to the court for review of the notice_of_determination petitioner asserted that she was given a refund after the irs reviewed the distribution from her retirement account she further asserted that releasing the refund was due to negligence on the irs and because the irs was negligent she should not have to pay for an irs employee mistake on date respondent filed a motion to remand to allow petitioner an opportunity to raise any legitimate arguments regarding her underlying liability in the motion respondent indicated that so muniz wrongly believed that petitioner could not challenge her underlying liability at the cdp hearing because she had had a prior opportunity to do so on date the court granted respondent’s motion to remand and ordered that petitioner be provided a supplemental cdp hearing a supplemental cdp hearing petitioner’s case was assigned to ao mayngor lam and so william taylor neither of whom had previously played any substantive role in petitioner’s case on date ao lam sent petitioner a letter scheduling a telephone supplemental cdp hearing to discuss additional facts and information regarding her underlying liability pursuant to the court’s order the supplemental cdp hearing was held on date petitioner did not offer any additional documents or information challenging the underlying liability at the hearing instead petitioner asserted that the irs misallocated funds by issuing her a refund ao lam informed petitioner that a determination of her underlying liability would be made on the basis of review of the information she had previously provided with her oic and her cdp hearing request ao lam then transferred the case to so taylor who verified that the requirements of applicable law and admistrative procedure were met in petitioner’s case he further verified that a proper assessment of petitioner’s tax_liability was made and that a notice_and_demand for payment was timely mailed to petitioner’s last_known_address on date so taylor issued to petitioner a letter scheduling a followup supplemental cdp hearing for date to discuss collection alternatives to the proposed levy in the letter so taylor informed petitioner that she qualified for an installment_agreement and that he would process the necessary paperwork if she agreed to the proposed monthly payment so taylor also stated that if petitioner did not agree to the proposed amount she would need to complete a form 433-a collection information statement for wage earners and self-employed individuals before they could discuss other options petitioner did not respond to so taylor’s letter or provide him with a form 433-a or financial documents so taylor called petitioner for the scheduled supplemental cdp hearing on date and left her a voicemail message informing her that if she did not want a collection alternative then her case would be closed petitioner did not return so taylor’s call or send him any other correspondence on date so taylor issued to petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy for supplemental notice_of_determination b respondent’s summary_judgment motion after issuing the supplemental notice_of_determination respondent filed a motion for summary_judgment the court held a hearing on respondent’s motion on date the issues respondent raised for summary_judgment were whether petitioner challenged the existence or amount of her income_tax_liability in her cdp hearing the petition raises valid claims for relief respondent is precluded from determining a deficiency after issuing a refund and so taylor abused his discretion when he sustained the proposed levy action the court denied respondent’s motion for summary_judgment on the issues regarding petitioner’s underlying liability the court held that petitioner properly challenged her underlying liability during her initial cdp hearing and in her petition mccree v commissioner tcmemo_2017_145 at however the court granted respondent partial summary_judgment holding that respondent is not precluded from determining a deficiency after issuing a refund id at the court stated that t he practice of issuing refunds before examining a return does not estop the irs from later determining a deficiency on the return at issue and seeking to recover the funds previously allowed as a refund id the court further determined that contrary to petitioner’s assertion letter 4464c is not an audit letter and thus petitioner was not subject_to two audits id at the court did not make a determination regarding whether so taylor abused his discretion when he sustained the proposed levy because the court determined that petitioner’s underlying liability should be reviewed de novo at a future trial setting the court stated that a review of so taylor’s administrative determination was premature id at c trial the court held a trial on this case in dallas texas at trial petitioner raised the same arguments she asserted in response to respondent’s motion specifically petitioner contended that the irs sent her a fraudulent refund and because the irs failed to verify that she was entitled to that refund she should not be held liable for her tax_deficiency at the end of the trial the court ordered that each party file an original brief by date both parties complied with this order and filed their briefs opinion i jurisdiction sec_6331 authorizes the secretary4 to levy upon property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must first notify the taxpayer of the secretary’s intent to levy sec_6331 the secretary must also notify the taxpayer of his right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by appeals sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed collection action sec_6330 once the so makes a determination the taxpayer may appeal to this court for review sec_6330 ii petitioner’s underlying tax_liability where the validity of the underlying tax_liability is at issue we review the matter de novo 114_tc_604 114_tc_176 a taxpayer may challenge the 4the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 underlying tax_liability during a cdp hearing if he did not receive a statutory_notice_of_deficiency for the liability or did not otherwise have the opportunity to dispute the liability sec_6330 see also 122_tc_1 the court will consider an underlying tax_liability on review only if the taxpayer properly raised the issue during the cdp hearing 129_tc_107 see also sec_301_6330-1 q a-f3 proced admin regs petitioner did not receive a notice_of_deficiency mccree v commissioner at in our prior opinion this court held that petitioner properly contested her underlying liability during her initial cdp hearing by attaching to her cdp hearing request and to her petition documents that supported reducing her underlying tax_liability id at although the court was not able to decide the merits of petitioner’s underlying liability on summary_judgment the court determined that petitioner should be allowed to contest it in a future trial setting id at consequently because petitioner properly raised her underlying liability in her petition and during her initial cdp hearing we will now review this issue de novo see giamelli v commissioner t c pincite sego v commissioner t c pincite goza v commissioner t c pincite a taxability of petitioner’s retirement distribution_generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that it is incorrect rule a 290_us_111 the u s court_of_appeals for the fifth circuit to which an appeal would presumably lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach in an unreported income case the commissioner must establish some factual foundation for the assessment see 932_f2d_1128 5th cir aff’g in part rev’g in part tcmemo_1990_68 560_f2d_693 5th cir petitioner concedes that she received her ers distribution in consequently the presumption of correctness attaches to respondent’s notice_of_deficiency and petitioner bears the burden of proving that the determination is incorrect sec_402 provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities the facts establish that petitioner actually received a distribution of dollar_figure from a qualified defined_benefit_plan under sec_401 because distributions from qualified_plans are generally treated as annuities and subject_to tax to the extent provided in sec_72 see wright v commissioner tcmemo_2005_5 this sum is taxable to petitioner unless some exclusion applies sec_402 provides a rollover exception to this general_rule it excludes from gross_income any portion of a distribution that is transferred to an eligible_retirement_plan as defined in sec_402 sec_402 provides the general_rule that the rollover exclusion is not available for any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed thus to qualify for the rollover exclusion petitioner must show that she transferred some portion of the distribution she received within days of receipt to another eligible_retirement_plan petitioner has not presented evidence showing that she transferred any portion of her ers distribution to another eligible_retirement_plan within days of receipt to the contrary petitioner admitted in her petition and at trial that she deposited her ers distribution in her savings account in bank of america a nonqualified account because petitioner did not roll over any of the proceeds from her ers distribution into a qualified_plan within days of receipt the rollover exception does not apply therefore respondent properly included the ers distribution in petitioner’s gross_income b additional tax on early distribution we now address whether petitioner is liable for the additional tax on the retirement distribution imposed by sec_72 sec_72 imposes a additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan which includes plans described in sec_401 such as a_trust exempt from tax under sec_501 a distribution is early if made to an employee who has not attained age sec_72 among other exceptions not relevant here a taxpayer may be able to reduce the amount of an early distribution that is subject_to the additional tax by the amount of a taxpayer’s qualified_higher_education_expenses paid in the year of the early distribution sec_72 5it appears that petitioner was the recipient of a windfall during the initial cdp hearing for reasons not clear from the record ao roy reduced the taxable_amount of the distribution to dollar_figure in calculating his adjustment to petitioner’s tax_liability we will treat this reduction as a concession by respondent 6as stated supra petitioner’s ers plan was a qualified defined_benefit_plan under sec_401 the sec_72 exception applies only to distributions from an individual_retirement_plan respondent does not contend that petitioner’s higher education expenses are ineligible for the sec_72 exception on account of this distinction cf uscinski v commissioner t c continued in general qualified_higher_education_expenses means qualified_higher_education_expenses as defined in sec_529 for education furnished to the taxpayer the taxpayer’s spouse or any child of the taxpayer or the taxpayer’s spouse at an eligible_educational_institution sec_72 these include tuition fees books supplies and equipment sec_529 in the case of an individual who is an eligible_student as defined in sec_25a for any academic period the term also includes reasonable costs for the period as determined under the qualified_tuition_program for room and board while attending an eligible_educational_institution sec_529 in general the term eligible_student means with respect to any academic period a student who is enrolled at least half time in a degree or certificate program at an eligible institution_of_higher_education see sec_529 sec_25a higher education amendments of pub_l_no sec_407 stat pincite0 codified pincite u s c sec_1091 petitioner who does not dispute that her ers plan was a qualified_retirement_plan wa sec_42 years old at the time of the distribution because petitioner had not attained age she received an early distribution from a continued memo holding that sec_72 did not apply to a distribution from a sec_401 account we accordingly deem the issue conceded qualified_retirement_plan under sec_72 and a additional tax is imposed on the taxable_portion of such distribution unless an exception applies when petitioner filed her oic she attached documents that showed she paid higher education expenses in the same year as her early distribution these documents showed that petitioner was a full-time_student at the university of phoenix in according to petitioner’s tuition statement the university of phoenix received payments of dollar_figure for petitioner’s tuition and expenses this statement also showed that petitioner received scholarships and grants of dollar_figure on the basis of this information respondent has conceded that petitioner paid qualified_higher_education_expenses of dollar_figure dollar_figure dollar_figure and that the additional tax does not apply to this portion of petitioner’s ers distribution at trial petitioner did not offer any evidence that the remaining dollar_figure dollar_figure minus the portion allocated to higher education expenses of dollar_figure of her ers distribution qualifies for any other exception to the additional tax imposed on early distributions therefore petitioner is subject_to the additional tax on dollar_figure of the early distribution she received from her ers retirement account 7during petitioner’s oic proceedings ao roy incorrectly determined that the amount of petitioner’s qualified_higher_education_expenses was dollar_figure for continued iii respondent’s administrative determinations we now turn to respondent’s determination to proceed with collection which we review under an abuse_of_discretion standard see sego v commissioner t c pincite goza v commissioner t c pincite the taxpayer bears the burden of proving that the so exercised his discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 see rule a the court does not conduct an independent review and substitute its judgment for that of the so 125_tc_301 aff’d 469_f3d_27 1st cir if the so follows all statutory and administrative guidelines and provides a reasoned balanced decision the court will not reweigh the equities link v commissioner tcmemo_2013_53 at in deciding whether the so abused his discretion in sustaining the proposed levy we review the record to determine whether the so properly verified that the requirements of applicable law or administrative procedure had been met considered any relevant issues petitioner raised and considered whether continued reasons not clear in the record given respondent’s concession that petitioner’s qualified_educational_expenses for were dollar_figure a rule computation will be necessary any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record confirms that so taylor properly discharged all of these duties petitioner has not advanced any evidence that so taylor abused his discretion in sustaining the proposed levy action against petitioner for her income_tax_liability petitioner’s briefs and trial testimony did not identify any defects in so taylor’s verification process at trial petitioner argued that she should not be required to pay her income_tax_liability because respondent should have verified that she did not roll over the proceeds from her ers distribution when respondent’s ivo reviewed her tax_return she further alleged that respondent misallocated funds by issuing a refund to her before determining a deficiency for the tax_year this court has already rejected petitioner’s arguments by holding that the ivo’s review and verification of petitioner’ sec_2010 tax_return does not constitute an audit or examination and respondent is not precluded from determining a deficiency after issuing a refund mccree v commissioner at it is clear from our review of the record that so taylor verified that the requirements of any applicable law and administrative procedure were followed and that in sustaining the proposed levy against petitioner so taylor properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 we therefore hold that petitioner has not satisfied her burden of showing that so taylor abused his discretion in sustaining the proposed levy and we will sustain respondent’s determination to proceed with collection against petitioner to reflect the foregoing decision will be entered under rule
